The plaintiff in error, hereinafter called the defendant, was convicted of having in his possession intoxicating liquor, to wit, 20 gallons of beer, and was sentenced to pay a fine of $125, and be confined in the county jail for 30 days. From which judgment he appealed.
The defendant was convicted on the 20th day of October, 1928, and his petition in error, with case-made attached, was filed in this court on the 16th day of February, 1929. No brief has been filed in support of the errors assigned, nor has there been any personal appearance *Page 15 
for the defendant, or oral argument submitted in support of the assignments.
Where no brief is filed and no personal appearance is made, the court presumes that the appeal is without merit or has been abandoned. We have examined the record and find the information properly charges an offense. No fundamental or prejudicial errors appearing in the record, the judgment of the trial court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.